Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a thorough prior art and search consideration, the claims are allowable. Particularly the claim language and combination of elements drawn to: “…the actuator mechanism being retained at least partially within the inner volume defined by the housing and movable relative to the housing, the actuator mechanism including; (i) a pre-sample container … defines a first fluid reservoir and is selectively detachable from the actuator mechanism; (ii) … the plunger being coupled with the proximal end of the pre-sample container such that distal movement of the plunger correspondingly moves the pre-sample container distally; (iii) a removable plunger cap; (iv) a plunger tube, the plunger tube being selectively engaged with the removable plunger cap, wherein the removable plunger cap is threadedly coupled with the plunger tube, and wherein the plunger tube includes a cannula assembly; and (v) a plunger seal, the plunger seal being movable relative to the housing to define a second fluid reservoir in cooperation with the housing; wherein the actuator mechanism transitions from a first configuration in which a first portion of a bodily fluid flows into the first fluid reservoir, and a second configuration in which a second portion of the bodily fluid flows into the second fluid reservoir.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792